Citation Nr: 1411614	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  13-16 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Whether the termination of the Veteran's nonservice-connected pension with special monthly pension benefits (aid and attendance) based on excessive net worth was proper.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1963 to June 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision of the RO in Philadelphia, Pennsylvania, which terminated the Veteran's pension effective on July 1, 2010 based on information indicating that his net worth, or value of financial assets, was sufficient to meet his living expenses.  

The Board notes that, although an issue of overpayment exists, it currently is not before the Board at this time.

By way of history, in October 2010, the Veteran was granted nonservice-connected pension and special monthly compensation based on the need for aid and attendance effective on June 17, 2010 (date of receipt of claim).

In December 2013, the Veteran testified at hearing with the undersigned Veterans Law Judge via videoconference technology; a transcript of that hearing is of record. 

A review of the Virtual VA paperless claims processing system reveals documents that are duplicative of the evidence contained in the paper file.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 


FINDING OF FACT

It is reasonable for the Veteran to continue to consume part of his net worth of approximately $350,000 (IRA account) for his maintenance.


CONCLUSION OF LAW

Beginning on July 1, 2010, the amount of the Veteran's estate precludes the payment of nonservice-connected pension benefits.  38 U.S.C.A. §§ 1503 , 1513, 1521,1522, 1541, 1542, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.3 , 3.23, 3.271, 3.272, 3.274, 3.275 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes obligations on VA in terms of its duties to notify and assist claimants. 

In a VCAA letter dated in August 2010, the ROIC notified the appellant of the information necessary to substantiate the claim on appeal for special monthly pension, and of his and VA's respective obligations for obtaining specified different types of evidence.  

The Veteran was told of how VA determines entitlement to nonservice-connected pension benefits, including the purpose of these benefits and the factors that are relevant to determining continued entitlement to such benefits based on net worth.  

The Veteran was later notified by letter in April 2011 that his net worth needed to be clarified based on the Eligibility Verification Report (EVR) submitted in February 2011.  

As conflicting information existed on record as to his net worth reported in 2010, the Veteran was notified that he needed to verify the increase in net worth and completed VA From 21-8049, Request for Details of Expenses.  He was told of the information VA required in order to make a further determination to include a report of medical expenses from 2010 to 2011.  

The Veteran also was informed that he needed to submit the indicated information to clarify his net worth, preferably within 60 days from the date of the letter; if not, VA would have to implement measures that would result in a retroactive termination of his benefits effective on July 1, 2010, which would cause an overpayment.  As the Veteran was properly informed of his role and VA's, the Board finds that VA's duty to notify has been met. 

With respect to VA's duty to assist, VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  

The Veteran has been provided an opportunity to report his assets, income, and expenses.  There is no indication of the existence of any other potentially relevant information or evidence which has not been obtained. 

Furthermore, the Veteran was provided an opportunity to testify before the Veterans Law Judge (VLJ) at a videoconference hearing.  The VLJ identified the issue on appeal and asked questions to understand the Veteran's contentions and his financial picture which was relevant to making a decision on the issue.  

Therefore, the Board finds that it has complied with the duties owed during a hearing.  38 C.F.R. § 3.103.  Moreover, the Veteran and his representative have not contended otherwise.

Thus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran's is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Law & Analysis

Improved (nonservice-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002).  

Basic entitlement exists, in relevant part, if the veteran meets the net worth requirements under § 3.274 and does not have an annual income in excess of the applicable maximum annual pension rate specified in § 3.23. 38 U.S.C.A. §§ 1513, 1521, 1522; 38 C.F.R. § 3.3(a)(3)(v).  

The issue on appeal in the case at hand centers on whether the Veteran's net worth is excessive for purposes of justifying the termination of his VA nonservice-connected pension benefits. 

Pension shall be denied or discontinued when the corpus of the estate of the veteran, and of the veteran's spouse, are such that under all the circumstances, including consideration of the annual income of the veteran, the veteran's spouse, and the veteran's children, it is reasonable that some part of the corpus of such estates be consumed for the veteran's maintenance.  38 U.S.C. 1522(a); 38 C.F.R. § 3.274(a).  

The terms 'corpus of estate' and 'net worth' mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life.  38 C.F.R. § 3.275(b). 

In determining whether the estate should have been used for the appellant's maintenance, factors to be considered include: whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents; and potential rate of depletion, including unusual medical expenses.  38 C.F.R. § 3.275(d).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a) ; see also 38 C.F.R. § 3.271(a) . 

Social Security benefits are not specifically excluded under 38 C.F.R. § 3.272 ; such income is therefore included as countable income. Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month period, to the extent they were paid. 38 C.F.R. § 3.272(g)(1)(iii).

The Board notes that VA's pension program is intended to give beneficiaries a minimum level of financial security; it is not intended to protect substantial assets or build up the beneficiary's estate for the benefit of heirs.  Pension entitlement is based on need and that need does not exist if a claimant's estate is of such size that he/she could use it for living expenses.  

The basic issue in evaluating net worth is to determine whether or not the claimant's financial resources are sufficient to meet the claimant's basic needs without assistance from VA.  

Thus, if net worth is a factor for the benefit claimed, VA should consider if it is reasonable, under all the circumstances, for the claimant to consume some of his/her estate for maintenance.  

If a claimant's assets are sufficiently large that the claimant could live off of these assets for a reasonable period of time, pension should be denied for excessive net worth.  If net worth is later depleted, the claimant can reopen the pension claim.  

There are no precise guidelines, however, which establish what size estate would preclude the payment of pension.  What constitutes excessive net worth is a question of fact for resolution after considering the facts and circumstances in each case.  See VA Adjudication Procedure Manual, M21-1MR, Part V, Subpart iii, Chapter 1, Section J, Topic 67, Blocks g, h (February 13, 2007). See also M21-1MR, Part V, Subpart iii, Chapter 1, Section J, Topic 70, Block a (February 13, 2007).

The Veteran was initially granted nonservice-connected disability pension at the aid and attendance rate in an October 2010 decision.  This determination was made based, in part, on a determination that the net worth of the Veteran was not excessive and that their annual net income was within the maximum income rate allowable.  These benefits were effective on June 17, 2010. 

In January 2011, the Veteran submitted an Improved Pension Eligibility Verification Report reflecting that he had a combined net worth of $467,912.19 reported for the year 2010 from an IRA account.  This amount was not mentioned in his pension application in June 2010.  

In May 2011, the Veteran submitted a Request for Details of Expenses form that had been sent to him by VA along with other statements indicating his income/expenses.  

In July 2011, the Veteran's monthly income was estimated at $4,434.00.  His monthly expenses were approximately $4580.70.  See July 2011 Corpus of Estate Determination.  At this time, the Veteran's net worth was estimated at $350,000.  

The July 2011 Corpus of Estate Determination also notes that the appellant's life expectancy was 12.6 years (he was 71 years old in July 2011).  See also M21-1MR, Part V, Subpart iii, Chapter 1, Section J, Topic 70, Block a (February 13, 2007).  

Given his life expectancy and his net worth, it was calculate that the Veteran would have to draw approximately $22,181.00 from his IRA over the course of his expected lifetime to supplement his income.  

Thus, on these facts, the corpus of his estate was projected to far exceed his expected lifespan by many years.  

The Board was able to account for the Veteran's more recent financial picture at his December 2013 hearing.  The Veteran testified that he estimated his monthly expenses were $4900.00.  He indicated that he had to withdraw $1,400.00 from his IRA monthly to supplement his income since his expenses were clearly greater than his income.  

The Veteran also asserts that, because of how tax liabilities apply to such withdrawals, he had to pay $10,000 each year in income taxes on these IRA withdrawals.  

The Veteran's representative argued that, at the current rate of his IRA withdrawals, it would be completely depleted in six or seven years when taking into account the tax burden.  Thus, he argued, given the Veteran's age, his IRA would be depleted before his expected lifespan.  

As indicated, size and liquidity of net worth, family income, life expectancy, and the potential rate of depletion are considered in a net worth determination.  Even taking the Veteran's calculations as to depletion of net worth (including the tax liabilities imposed on drawing from his IRA), he would still be able to subsist for the next several years or so.    

To this end, the Board recognizes the Veteran's sincere belief that he needs and is entitled to the pension benefits and regrets the tax burden that is imposed on withdrawing from his IRA account.  

However, as noted, the purpose of the VA pension program is to aid veterans and their dependents who are unable to provide themselves the basic necessities and not to protect wealth.  

Based on the information the Veteran has provided, this is not the situation in the instant case.  His financial resources, if fully exploited, are sufficient to meet his basic needs for the remainder of his actuarial life expectancy.  It is inconsistent with the intent of the pension program to allow a claimant, as here, to collect a pension while simultaneously retaining a sizeable estate.  

Thus, given his net worth as described, the Board finds that some portion of the corpus of his estate may reasonably continue to be consumed in order to provide for his maintenance.  38 U.S.C.A. § 1522(a) (West 2002); 38 C.F.R. § 3.274(a) (2013). 

If the Veteran's net worth becomes significantly depleted in the future, he may again file a claim for pension benefits and submit the appropriate financial documentation.  Since, however, for these reasons, he does not currently have sufficient financial limitations, the preponderance of the evidence is against his claim, and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2002).  

As it shown that the Veteran's pension benefits were properly terminated, the Veteran's claim for VA nonservice-connected pension benefits paid at the aid and attendance rated must be denied.



ORDER

The Veteran's net worth constitutes a bar to nonservice-connected pension benefits paid with special monthly pension benefits (aid and attendance), and the appeal is therefore denied.



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


